
	

113 HRES 40 IH: Expressing the sense of the House of Representatives that active duty military personnel who are stationed or residing in the District of Columbia should be permitted to exercise fully their rights under the Second Amendment to the Constitution of the United States.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Gingrey of
			 Georgia submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that active duty military personnel who are stationed or
		  residing in the District of Columbia should be permitted to exercise fully
		  their rights under the Second Amendment to the Constitution of the United
		  States.
	
	
		Whereas the Second Amendment to the United States
			 Constitution provides: ‘A well regulated Militia, being necessary to the
			 security of a free State, the right of the people to keep and bear Arms shall
			 not be infringed.’;
		Whereas approximately 40,000 servicemen and women across
			 all branches of the Armed Forces either live in or are stationed on active duty
			 within the Washington, DC metropolitan area, and unless these individuals are
			 granted a waiver as serving in a law enforcement role, they are subject to the
			 District of Columbia’s onerous and highly restrictive laws on the possession of
			 firearms;
		Whereas military personnel, despite being extensively
			 trained in the proper and safe use of firearms, are therefore deprived by the
			 laws of the District of Columbia of handguns, rifles, and shotguns that are
			 commonly kept by law-abiding persons throughout the United States for sporting
			 use and for lawful defense of their persons, homes, businesses, and
			 families;
		Whereas the District of Columbia has one of the highest
			 per capita murder rates in the Nation, which may be attributed in part to
			 previous local laws prohibiting possession of firearms by law-abiding persons
			 who would have otherwise been able to defend themselves and their loved ones in
			 their own homes and businesses;
		Whereas the Gun Control
			 Act of 1968, as amended by the Firearms Owners’ Protection Act, and
			 the Brady Handgun Violence Prevention Act, provide comprehensive Federal
			 regulations applicable in the District of Columbia as elsewhere, and existing
			 District of Columbia criminal laws punish possession and illegal use of
			 firearms by violent criminals and felons; consequently, there is no need for
			 local laws that only affect and disarm law-abiding citizens;
		Whereas, on June 26, 2008, the Supreme Court of the United
			 States in the case of District of Columbia v. Heller held that the Second
			 Amendment protects an individual’s right to possess a firearm for traditionally
			 lawful purposes, and thus ruled that the District of Columbia’s handgun ban and
			 requirements that rifles and shotguns in the home be kept unloaded and
			 disassembled or outfitted with a trigger lock to be unconstitutional;
		Whereas, on July 16, 2008, the District of Columbia
			 enacted the Firearms Control Emergency Amendment Act of 2008 (D.C. Act 17–422;
			 55 DCR 8237), which places onerous restrictions on the ability of law-abiding
			 citizens from possessing firearms, thus violating the spirit by which the
			 Supreme Court of the United States ruled in District of Columbia v. Heller;
			 and
		Whereas, on February 26, 2009, the United States Senate
			 adopted an amendment on a bipartisan vote of 62–36 by Senator John Ensign to S.
			 160, the District of Columbia House Voting Rights Act of 2009, which would
			 fully restore Second Amendment rights to the citizens of the District of
			 Columbia: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that active duty military personnel who are stationed or
			 residing in the District of Columbia should be permitted to exercise fully
			 their rights under the Second Amendment to the Constitution of the United
			 States and therefore should be exempt from the District of Columbia’s
			 restrictions on the possession of firearms.
		
